Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 September 09, 2015

The Court of Appeals hereby passes the following order:

A16I0011. BROADRICK L. SHROPSHIRE v. THE STATE.

      Broadrick Shropshire has been indicted for malice murder, felony murder, and
a number of other charges. Shropshire filed an application for interlocutory appeal in
this Court, seeking review of the trial court's order granting the State’s motion to
disqualify his defense counsel. In State v. Thornton, 253 Ga. 524 (1) (322 SE2d 711)
(1984), the Supreme Court directed that we transfer "all cases in which either a
sentence of death or life imprisonment has been imposed upon conviction of murder,
and all pre-conviction appeals in murder cases" to that Court. This instruction was
upheld in State v. Murray, 286 Ga. 258, 259 (1) (687 SE2d 790) (2009) (if the murder
count of the indictment remains pending below, jurisdiction of the appeal lies in the
Supreme Court). Accordingly, this application is hereby TRANSFERRED to the
Supreme Court for disposition.



                                       Court of Appeals of the State of Georgia
                                                                            09/09/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.